MEMORANDUM **
Kurt Newman, a Washington state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that a prison policy banning the possession of sexually explicit materials violates his First Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994), and we affirm.
*126The district court properly concluded that the prison policy banning the possession of sexually explicit materials was reasonably related to legitimate penological interests. See Mauro v. Arpaio, 188 F.3d 1054, 1060 (9th Cir.1999) (en banc) (upholding Arizona prison policy banning possession of sexually explicit material against First Amendment challenge).
Newman’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.